                                          Case 4:17-cv-06571-YGR Document 62 Filed 10/23/18 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JANE DOE 1, ET AL.,                                 CASE NO. 17-cv-06571-YGR
                                   7                   Plaintiffs,                           ORDER CONTINUING COMPLIANCE
                                                                                             HEARING
                                   8             vs.
                                                                                             Re: Dkt. No. 59
                                   9     UBER TECHNOLOGIES, INC.,
                                  10                   Defendant.

                                  11          The Court is in receipt of the joint status statement of the parties filed October 23, 2018.
                                  12   In light thereof, the compliance hearing re: status of stay, currently set for October 26, 2018, is
Northern District of California
 United States District Court




                                  13   CONTINUED to December 21, 2018, on the Court’s 9:01 a.m. calendar. The parties shall file a
                                  14   joint status statement or “stipulation of discontinuance” no later than December 14, 2018,
                                  15   regarding the status of the case and the continued propriety of the stay. If the parties’ statement is
                                  16   filed timely and the Court is satisfied with the statement, the compliance hearing will be vacated.
                                  17          IT IS SO ORDERED.
                                  18   Dated: October 23, 2018
                                                                                                 YVONNE GONZALEZ ROGERS
                                  19
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
